 



Exhibit 10.27
Execution Copy
 
 
MANAGEMENT
REGISTRATION RIGHTS AGREEMENT
CVR ENERGY, INC.
Dated as of October 16, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        Section 1  
Incidental Registrations
    1          
 
        Section 2  
Registration Procedures
    2          
 
        Section 3  
Underwritten Offerings.
    7     3.1    
Underwriting Agreement
    7          
 
        Section 4  
Holdback Agreements
    8          
 
        Section 5  
Preparation; Reasonable Investigation
    9          
 
        Section 6  
Indemnification.
    9     6.1    
Indemnification by the Company
    9     6.2    
Indemnification by the Sellers
    10     6.3    
Notices of Claims, etc
    11     6.4    
Other Indemnification
    11     6.5    
Indemnification Payments
    11     6.6    
Other Remedies
    12          
 
        Section 7  
Representations and Warranties
    12          
 
        Section 8  
Definitions
    13          
 
        Section 9  
Miscellaneous.
    15     9.1    
Rule 144, etc
    15     9.2    
Successors, Assigns and Transferees
    15     9.3    
Stock Splits, etc
    16     9.4    
Amendment and Modification
    16     9.5    
Governing Law; Venue and Service of Process
    17     9.6    
Invalidity of Provision
    17     9.7    
Notices
    17     9.8    
Headings: Execution in Counterparts
    18     9.9    
Injunctive Relief
    18     9.10    
Term
    19     9.11    
Further Assurances
    19     9.12    
Entire Agreement
    19     9.13    
No Third Party Beneficiaries
    19  

i



--------------------------------------------------------------------------------



 



MANAGEMENT REGISTRATION RIGHTS AGREEMENT
OF CVR ENERGY, INC.
          MANAGEMENT REGISTRATION RIGHTS AGREEMENT, dated as of October 16, 2007
(the “Agreement”), by and among CVR Energy, Inc., a Delaware corporation (the
“Company”), and those employees of the Company or its subsidiaries listed under
the heading “Management Stockholders” on the Schedule A hereto (collectively,
the “Management Stockholders”). Capitalized terms used herein without definition
are defined in Section 10.
          WHEREAS, the Company is proposing to sell shares of Common Stock to
the public in an initial public offering (“IPO”);
          WHEREAS, immediately after the completion of the Company’s IPO, it is
expected that the Investor Stockholders will own approximately 77.0% (74.4% if
the underwriters exercise their option to purchase additional shares from the
Investor Stockholders) of the issued and outstanding shares of Common Stock;
          WHEREAS, the parties hereto wish to set forth certain rights and
obligations with respect to the registration of the shares of Common Stock under
the Securities Act.
          NOW, THEREFORE, in consideration of the mutual covenants and
obligations set forth in this Agreement, the parties hereto agree as follows:
     Section 1. Incidental Registrations. If the Company at any time proposes to
register any of its equity securities under the Securities Act (including, but
not limited to, a shelf registration statement on Form S-3, but other than
pursuant to a registration on Form S-4 or S-8 or any successor form) whether or
not for sale for its own account, then the Company shall give prompt written
notice (but in no event less than 30 days prior to the initial filing with
respect thereto) to all holders of Registrable Securities regarding such
proposed registration. Upon the written request of any such holder made within
15 days after the receipt of any such notice (which request shall specify the
number of Registrable Securities intended to be disposed of by such holder and
the intended method or methods of disposition thereof), the Company shall use
its best efforts to effect the registration under the Securities Act of such
Registrable Securities on a pro rata basis in accordance with such intended
method or methods of disposition; provided that:
     (a) (i) the Company shall not include Registrable Securities in such
proposed registration to the extent that the Board shall have determined, after
consultation with the managing underwriter for such offering, that it would
materially and adversely affect the offering price to include any Registrable
Securities in such registration and (ii) the Company shall not include
Registrable Securities of any Management Stockholder in any proposed
registration pursuant to this Section 1 to the extent that the managing
underwriter (or, in the case of an offering that is not underwritten, a
nationally recognized investment banker) shall determine in good faith that the
participation of such Management Stockholder would materially and adversely
affect the marketability or the offering price of the

 



--------------------------------------------------------------------------------



 



securities being sold in such registration and provided, further, that in the
event of any such determination under clause (i) or (ii), the Company shall give
the affected holders of Registrable Securities notice of such determination and
in lieu of the notice otherwise required by the first sentence of this
Section 1;
     (b) if, at any time after giving written notice (pursuant to this Section
1) of its intention to register equity securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such equity
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall not
be obligated to register any Registrable Securities in connection with such
registration (but shall nevertheless pay the Registration Expenses in connection
therewith); and
     (c) if in connection with a registration pursuant to this Section 1, the
managing underwriter of such registration (or, in the case of an offering that
is not underwritten, a nationally recognized investment banking firm) shall
advise the Company in writing (with a copy to each holder of Registrable
Securities requesting. registration thereof) that the number of securities
requested and otherwise proposed to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the offering price of the securities being sold in such registration,
then in the case of any registration pursuant to this Section 1, the Company
shall include in such registration to the extent of the number which the Company
is so advised can be sold in such offering without such material adverse effect,
first, the securities, if any, being sold by the Company, and second, the
Registrable Securities of the Investor Stockholders and the Management
Stockholders requesting inclusion in such registration, on a pro rata basis
(based on the number of shares of Registrable Securities owned by each such
holder).
          The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 1; provided that each seller of Registrable Securities shall pay all
Registration Expenses to the extent required to be paid by such seller under
applicable law and all underwriting discounts and commissions and transfer
taxes, if any, in respect of the Registrable Securities being registered for
such seller.
     Section 2. Registration Procedures. If and whenever the Company is required
to use its best efforts to effect the registration of any Registrable Securities
under the Securities Act pursuant to Section 1, the Company shall promptly:
     (a) prepare, and as soon as practicable, but in any event within 30 days
thereafter, file with the Commission, a registration statement with respect to
such Registrable Securities, make all required filings with the NASD and use its
best efforts to cause such registration statement to become and remain effective
as soon as practicable;

2



--------------------------------------------------------------------------------



 



     (b) prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but in no event for a period
of more than six months after such registration statement becomes effective;
     (c) furnish copies of all documents proposed to be filed with the
Commission in connection with such registration to each seller of Registrable
Securities (or in the case of the initial filing of a registration statement,
within five business days of such initial filing) and such documents shall be
subject to the review of such counsel; provided that the Company shall not file
any registration statement or any amendment or post-effective amendment or
supplement to such registration statement or the prospectus used in connection
therewith or any free writing prospectus related thereto to which such counsel
shall have reasonably objected on the grounds that such registration statement
amendment, supplement or prospectus or free writing prospectus does not comply
(explaining why) in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder;
     (d) furnish to each seller of Registrable Securities, without charge, such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits and
documents filed therewith) and such number of copies of the prospectus included
in such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, each
free writing prospectus utilized in connection therewith, and such other
documents, as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the intended method or methods of disposition thereof;
     (e) use its best efforts to register or qualify such Registrable Securities
and other securities covered by such registration statement under the securities
or blue sky laws of such jurisdictions as each seller shall reasonably request,
and do any and all other acts and things which may be necessary or advisable to
enable such seller to consummate the disposition of such Registrable Securities
in such jurisdictions in accordance with the intended method or methods of
disposition thereof; provided that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified, subject itself to taxation in any
jurisdiction wherein it is not so subject, or take any action which would
subject it to general service of process in any jurisdiction wherein it is not
so subject;

3



--------------------------------------------------------------------------------



 



     (f) use its best efforts to cause all Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
     (g) promptly notify each seller of any Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
or existence of any fact as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and, as promptly as is practicable, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;
     (h) otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable and in any event within 16 months after the effective date of the
registration statement, an earnings statement of the Company (in form complying
with the provisions of Rule 158 under the Securities Act) covering the period of
at least 12 months, but not more than 18 consecutive months, beginning with the
first full calendar month after the effective date of such registration
statement;
     (i) notify each seller of any Registrable Securities covered by such
registration statement (i) when the prospectus or any prospectus supplement or
post-effective amendment or any “free writing prospectus” has been filed and/or
used, and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of the receipt by the
Company of any comments from the Commission or of any request by the Commission
for amendments or supplements to such registration statement or to amend or to
supplement such prospectus or for additional information, (iii) of the issuance
by the Commission of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose and
(iv) of the suspension of the qualification of such securities for offering or
sale in any jurisdiction, or of the institution of any proceedings for any of
such purposes;

4



--------------------------------------------------------------------------------



 



     (j) use every reasonable effort to obtain the lifting of any stop order
that might be issued suspending the effectiveness of such registration statement
at the earliest possible moment;
     (k) use its best efforts (i) (A) to list such Registrable Securities on any
securities exchange on which the equity securities of the Company are then
listed or, if no such equity securities are then listed, on an exchange selected
by the Company, if such listing is then permitted under the rules of such
exchange, or (B) if such listing is not practicable, to secure designation of
such securities as a NASDAQ “national market system security” within the meaning
of Rule 11Aa2-1 under the Exchange Act or, failing that, to secure NASDAQ
authorization for such Registrable Securities, and, without limiting the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD, and (ii) to provide a
transfer agent and registrar for such Registrable Securities not later than the
effective date of such registration statement and to instruct such transfer
agent (A) to release any stop transfer order with respect to the certificates
with respect to the Registrable Securities being sold and (B) to furnish
certificates without restrictive legends representing ownership of the shares
being sold, in such denominations requested by the sellers of the Registrable
Securities or the lead underwriter;
     (l) enter into such agreements and take such other actions as the sellers
of Registrable Securities or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for, and participating in, such number
of “road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;
     (m) furnish to any holder of such Registrable Securities such information
and assistance as such holder may reasonably request in connection with any “due
diligence” effort which such seller deems appropriate;
     (n) cooperate with each seller of Registrable Securities and each
underwriter and their respective counsel in connection with any filings required
to be made with the NASD, New York Stock Exchange, or any other securities
exchange on which such Registrable Securities are traded or will be traded;
     (o) cooperate with the sellers of the Registrable Securities and the
managing underwriter to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Majority Holders at least five business days prior to any
sale of Registrable Securities and

5



--------------------------------------------------------------------------------



 



instruct any transfer agent and registrar of Registrable Securities to release
any stop transfer orders in respect thereof;
     (p) cause its officers and employees to participate in, and to otherwise
facilitate and cooperate with the preparation of the registration statement and
prospectus and any amendments or supplements thereto (including participating in
meetings, drafting sessions and due diligence sessions) taking into account the
Company’s business needs;
     (q) use its best efforts to take all other steps necessary to effect the
registration of such Registrable Securities contemplated hereby;
     (r) take all reasonable action to ensure that any “free writing prospectus”
utilized in connection with any registration covered by this agreement complies
in all material respects with the Securities Act, is filed in accordance with
the Securities Act to the extent required thereby, is retained in accordance
with the Securities Act to the extent required thereby and, when taken together
with the related prospectus, prospectus supplement and related documents, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; and
     (s) in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, promptly file with the Commission such
amendments or supplements to such information as may be necessary so that the
statements as so amended or supplemented will not, in light of the
circumstances, be misleading.
          If the Company files any shelf registration statement for the benefit
of the holders of any of its securities other than the Management Stockholders,
the Company agrees that it shall include in such registration statement such
disclosures as may be required by Rule 430B (referring to the unnamed selling
security holders in a generic manner by identifying the initial issuance and
sale of the securities to the Management Stockholders) in order to ensure that
the Management Stockholders may be added to such shelf registration statement at
a later time through the filing of a prospectus supplement rather than a
post-effective amendment.
          As a condition to its registration of Registrable Securities of any
prospective seller, the Company may require such seller of any Registrable
Securities as to which any registration is being effected to execute
powers-of-attorney, custody arrangements and other customary agreements
appropriate to facilitate the offering and to furnish to the Company such
information regarding such seller, its ownership of Registrable Securities and
the disposition of such Registrable Securities as the Company may from time to
time reasonably request in writing and as shall be required by law in connection
therewith. Each such holder agrees to furnish

6



--------------------------------------------------------------------------------



 



promptly to the Company all information required to be disclosed in such
registration statement in order to make the information previously furnished to
the Company by such holder and disclosed in such registration statement not
materially misleading.
          The Company agrees not to file or make any amendment to any
registration statement with respect to any Registrable Securities, or any
amendment of or supplement to the prospectus used in connection therewith, which
refers to any holder of Registrable Securities, or otherwise identifies any
holder of Registrable Securities as the holder of any Registrable Securities,
without the prior consent of such holder, such consent not to be unreasonably
withheld or delayed, unless such disclosure is required by law. Notwithstanding
the foregoing, if any such registration statement or comparable statement under
“blue sky” laws refers to any holder of Registrable Securities by name or
otherwise as the holder of any securities of the Company, then such holder shall
have the right to require (i) the insertion therein of language, in form and
substance satisfactory to such holder and the Company, to the effect that the
holding by such holder of such Registrable Securities is not to be construed as
a recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
in the judgment of the Company, as advised by counsel, required by the
Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such holder.
          By acquisition of Registrable Securities, each holder of such
Registrable Securities shall be deemed to have agreed that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2(g), such holder will promptly discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2(g). If so directed
by the Company, each holder of Registrable Securities will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
in such holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event that the Company
shall give any such notice, the period mentioned in Section 2(a) shall be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of any
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 2(g).
     Section 3. Underwritten Offerings.
     3.1. Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1, the
Company shall enter into an underwriting agreement with the underwriters for
such offering. Any such underwriting agreement shall contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms and provisions as are customarily contained in
agreements of this type, including, without limitation, indemnities to the
effect and to the extent provided in Section 6. Each holder of Registrable
Securities to be distributed by such

7



--------------------------------------------------------------------------------



 



underwriter who owns 10% or more of the Common Stock of the Company (computed on
a fully-diluted basis) at the time of such offering shall be a party to such
underwriting agreement and may, at such holder’s option, require that any or all
of the representations and warranties by, and the agreements on the part of, the
Company to and for the benefit of such underwriters be made to and for the
benefit of such holder of Registrable Securities and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such holder of Registrable Securities. The Management Stockholders in their
capacities as stockholders and/or controlling persons shall not be required by
any underwriting agreement to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such holder, the ownership of such holder’s
Registrable Securities and such holder’s intended method or methods of
disposition and any other representation required by law or to furnish any
indemnity to any Person which is broader than the indemnity furnished by such
holder pursuant to Section 6.2.
     Section 4. Holdback Agreements. If and whenever the Company proposes to
register any of its equity securities under the Securities Act for its own
account (other than on Form S-4 or S-8 or any successor form) or is required to
use its best efforts to effect the registration of any Registrable Securities
under the Securities Act pursuant to Section 1, each holder of Registrable
Securities agrees by acquisition of such Registrable Securities not to effect
any offer, sale or distribution, including any sale pursuant to Rule 144 under
the Securities Act, of any Registrable Securities within seven days prior to the
reasonably expected effective date of the contemplated registration statement
and during the period beginning on the effective date of the registration
statement relating to such registration (the “Trigger Date”) and until 90 days
(unless advised by the managing underwriter that a longer period, not to exceed
180 days, is required, or such shorter period as the managing underwriter for
any underwritten offering may agree) after the Trigger Date, except as part of
such registration or unless, in the case of a sale or distribution not involving
a public offering, the transferee agrees in writing to be subject to this
Section 4, even if such Registrable Securities cease to be Registrable
Securities upon such transfer. If requested by such managing underwriter, each
holder of Registrable Securities agrees to execute an agreement to such effect
with the Company and consistent with such managing underwriter’s customary form
of holdback agreement.
     (a) The Company agrees not to effect any public offer, sale or distribution
of its equity securities or securities convertible into or exchangeable or
exercisable for any of such securities within seven days prior to the reasonably
expected effective date of the contemplated registration statement (except
(i) as part of such registration, (ii) as permitted by any related underwriting
agreement, (iii) pursuant to an employee equity compensation plan, or
(iv) pursuant to an acquisition or strategic relationship or similar transaction
or (v) pursuant to a registration on Form S-4 or S-8 or any successor form). In
addition, if, and to the extent requested by the managing underwriter, the
Company shall use its best efforts to cause each holder (other than any holder
already subject to Section 4(a)) of its equity securities or any securities
convertible into or exchangeable or exercisable for any of such securities,
whether outstanding on the date of this Agreement or issued at any time after
the date of this Agreement (other than any

8



--------------------------------------------------------------------------------



 



such securities acquired in a public offering), to agree not to effect any such
public offer, sale or distribution of such securities during such period, except
as part of any such registration if permitted, and to cause each such holder to
enter into an agreement to such effect with the Company and consistent with such
managing underwriter’s customary form of holdback agreement.
     Section 5. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering Registrable
Securities under the Securities Act, the Company shall give counsel to the
holders of such Registrable Securities so to be registered, the managing
underwriter(s), and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and shall give
each of the foregoing parties access to the financial and other records,
pertinent corporate documents and properties of the Company and its subsidiaries
and opportunities to discuss the business of the Company with its officers and
the independent public accountants who have issued audit reports on its
financial statements in each case as shall be reasonably requested by each of
the foregoing parties in connection with such registration statement.
     Section 6. Indemnification.
     6.1. Indemnification by the Company. The Company agrees that in the event
of any registration of any Registrable Securities pursuant to this Agreement,
the Company shall indemnify, defend and hold harmless (a) each holder of
Registrable Securities, (b) the Affiliates of such holder and the advisors,
representatives, agents of such holder and its Affiliates, (c) each Person who
participates as an underwriter or Qualified Independent Underwriter in the
offering or sale of such securities and (d) each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any of the foregoing against any and all losses, penalties, fines,
liens, judgments, claims, damages or liabilities (or actions or proceedings in
respect thereof) and expenses (including reasonable fees of counsel and any
amounts paid in settlement effected with the Company’s consent, which consent
shall not be unreasonably withheld or delayed if such settlement is solely with
respect to monetary damages), jointly or severally, directly or indirectly,
based upon or arising out of (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained therein
or used in connection with the offering of securities covered thereby, or any
amendment or supplement thereto, or any documents incorporated by reference
therein, or any “free writing prospectus,” as such term is defined in Rule 405
under the Securities Act, utilized in connection with any related offering,
(ii) any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein; and the Company will reimburse each such indemnified party
for any legal or any other expenses reasonably incurred by them in connection
with enforcing its rights hereunder or under the underwriting agreement entered
into in connection with such offering or

9



--------------------------------------------------------------------------------



 



investigating, preparing, pursuing or defending any such loss, claim, damage,
liability, action or proceeding as such expenses are incurred, except insofar as
any such loss, penalty, fine, lien, judgment, claim, damage, liability, action,
proceeding or expense arises out of or is based upon an untrue statement of a
material fact or omission of a material fact made in such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement, document incorporated by reference therein
or “free writing prospectus” utilized in connection with any related offering in
reliance upon and in conformity with written information furnished to the
Company by such holder expressly for use in the preparation thereof in
accordance with the second sentence of Section 6.2. Such indemnity shall remain
in full force and effect, regardless of any investigation made by such
indemnified party and shall survive the transfer of such Registrable Securities
by such seller.
     6.2. Indemnification by the Sellers. The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to Section 1, that the Company shall have received an undertaking
satisfactory to it from each of the prospective sellers of such Registrable
Securities to indemnify and hold harmless, severally, not jointly, in the same
manner and to the same extent as set forth in Section 6.1, the Company, its
directors, officers, employees, agents and each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Company, with respect to any statement of a material fact or
alleged statement of a material fact in or omission of a material fact or
alleged omission of a material fact from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any “free writing
prospectus” utilized in connection with any related offering, but only to the
extent such statement or alleged statement or such omission or alleged omission
was made in reliance upon and in conformity with written information furnished
to the Company by such seller expressly for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement or “free writing prospectus”. The Company
and the holders of the Registrable Securities in their capacities as
stockholders and/or controlling persons hereby acknowledge and agree that,
unless otherwise expressly agreed to in writing by such holders, the only
information furnished or to be furnished to the Company for use in any
registration statement or prospectus relating to the Registrable Securities or
in any amendment, supplement or preliminary materials associated therewith or
any “free writing prospectus” related thereto are statements specifically
relating to (a) transactions between such holder and its Affiliates, on the one
hand, and the Company, on the other hand, (b) the beneficial ownership of shares
of Common Stock by such holder and its Affiliates and (c) the name and address
of such holder. If any additional information about such holder or the plan of
distribution (other than for an underwritten offering) is required by law to be
disclosed in any such document, then such holder shall not unreasonably withhold
its agreement referred to in the immediately preceding sentence of this
Section 6.2. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such Registrable
Securities by such seller. The indemnity agreement contained in this Section 6.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, action or proceeding if such settlement is effected without the
consent of such seller (which consent shall not be unreasonably withheld or
delayed if such settlement is solely with respect to monetary damages). The
indemnity provided by each seller of Registrable Securities under this Section

10



--------------------------------------------------------------------------------



 



6.2 shall be limited in amount to the net amount of proceeds (i.e., net of
expenses, underwriting discounts and commissions) actually received by such
seller from the sale of Registrable Securities pursuant to such registration
statement.
     6.3. Notices of Claims, etc. Promptly after receipt by an indemnified party
of notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 6, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the indemnifying party of the commencement of such
action or proceeding; provided that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 6, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate therein and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, to the extent that it may wish, with counsel reasonably satisfactory
to such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof except for the reasonable fees and expenses of any counsel
retained by such indemnified party to monitor such action or proceeding.
Notwithstanding the foregoing, if such indemnified party reasonably determines,
based upon advice of independent counsel, that a conflict of interest may exist
between the indemnified party and the indemnifying party with respect to such
action and that it is advisable for such indemnified party to be represented by
separate counsel, such indemnified party may retain other counsel, reasonably
satisfactory to the indemnifying party, to represent such indemnified party, and
the indemnifying party shall pay all reasonable fees and expenses of such
counsel. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of such indemnified party, which consent shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement unless such judgment, compromise or settlement (A) includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party, and
(C) does not require any action other than the payment of money by the
indemnifying party.
     6.4. Other Indemnification. Indemnification similar to that specified in
the preceding paragraphs of this Section 6 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration (other than under the Securities Act) or
other qualification of such Registrable Securities under any federal or state
law or regulation of any governmental authority.
     6.5. Indemnification Payments. Any indemnification required to be made by
an indemnifying party pursuant to this Section 6 shall be made by periodic
payments to the indemnified party during the course of the action or proceeding,
as and when bills are received by such indemnifying party with respect to an
indemnifiable loss, penalty, fine, lien, judgment, claim, damage, liability or
expense incurred by such indemnified party.

11



--------------------------------------------------------------------------------



 



     6.6. Other Remedies. If for any reason any indemnification specified in the
preceding paragraphs of this Section 6 is unavailable, or is insufficient to
hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, penalties,
fines, liens, judgments, claims, damages, liabilities, actions, proceedings or
expenses in such proportion as is appropriate to reflect the relative benefits
to and faults of the indemnifying party on the one hand and the indemnified
party on the other and the statements or omissions or alleged statements or
omissions which resulted in such loss, penalty, fine, lien, judgment, claim,
damage, liability, action, proceeding or expense, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statements or omissions.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 6.6 were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the preceding sentence of this
Section 6.6. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11 (f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Notwithstanding the other provisions of this Section 6, in
respect of any claim for indemnification pursuant to this Section 6, no
indemnifying party (other than the Company) shall be required to contribute
pursuant to this Section 6.6 any amount in excess of (a) the net proceeds (i.e.,
net of expenses, underwriting discounts and commissions) received and retained
by such indemnifying party from the sale of its Registrable Securities covered
by the applicable registration statement, preliminary prospectus, final
prospectus, or supplement or amendment thereto, filed pursuant hereto minus (b)
any amounts previously paid by such indemnifying party pursuant to this
Section 6 in respect of such claim, it being understood that insofar as such net
proceeds have been distributed by any indemnifying party to its partners,
stockholders or members, the amount of such indemnifying party’s contribution
hereunder shall be limited to the net proceeds which it actually recovers from
its partners, stockholders or members based upon their relative fault and that
to the extent that such indemnifying party has not distributed such net
proceeds, the amount such indemnifying party’s contribution hereunder shall be
limited by the percentage of such net proceeds which corresponds to the
percentage equity interests in such indemnifying party held by those of its
partners, stockholders or members who have been determined to be at fault. No
party shall be liable for contribution under this Section 6.6 except to the
extent and under such circumstances as such party would have been liable for
indemnification under this Section 6 if such indemnification were enforceable
under applicable law.
     Section 7. Representations and Warranties. Each Management Stockholder
represents and warrants to the Company that:
     (a) such Management Stockholder has the power, authority and capacity (or,
in the case of any Management Stockholder that is a corporation, limited
liability company or limited partnership, all corporate, limited liability

12



--------------------------------------------------------------------------------



 



company or limited partnership power and authority, as the case may be) to
execute, deliver and perform this Agreement;
     (b) in the case of a Management Stockholder that is a corporation, limited
liability company or limited partnership, the execution, delivery and
performance of this Agreement by such Management Stockholder has been duly and
validly authorized and approved by all necessary corporate, limited liability
company or limited partnership action, as the case may be;
     (c) this Agreement has been duly and validly executed and delivered by such
Management Stockholder and constitutes a valid and legally binding obligation of
such Management Stockholder, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally and general principles of
equity; and
     (d) the execution, delivery and performance of this Agreement by such
Management Stockholder does not and will not violate the terms of or result in
the acceleration of any obligation under (i) any material contract, commitment
or other material instrument to which such Management Stockholder is a party or
by which such Management Stockholder is bound or (ii) in the case of a
Management Stockholder that is a corporation, limited liability company or
limited partnership, the certificate of incorporation, certificate of formation,
certificate of limited partnership, by-laws, limited liability company agreement
or limited partnership agreement, as the case may be.
     Section 8. Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:
          “Affiliate”: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
          “Board”: the board of directors of the Company.
          “Commission”: the Securities and Exchange Commission.
          “Common Stock”: the common stock of the Company, par value $.01 per
share, now or hereafter authorized to be issued, and any and all securities of
any kind whatsoever of the Company or any successor thereof (such securities,
“Convertible Securities”) which may be issued on or after the date hereof in
respect of, in exchange for, or upon conversion of shares of Common Stock
pursuant to a merger, consolidation, stock split, reverse split, stock dividend,
recapitalization of the Company or otherwise.
          “Exchange Act”: the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations thereunder which
shall be in effect at the time.

13



--------------------------------------------------------------------------------



 



          “Investor Stockholders”: each of Coffeyville Acquisition LLC, a
Delaware limited liability company, and Coffeyville Acquisition II LLC, a
Delaware limited liability company, for so long as such entity holds shares of
Common Stock.
          “IPO”: the initial public offering of Common Stock.
          “Majority Holders”: the holders of at least 51% of the Registrable
Securities that are participating in the registration at issue.
          “Majority Voting Holders”: the holders of at least 51% of the
Registrable Securities.
          “NASD”: National Association of Securities Dealers, Inc.
          “NASDAQ”: the Nasdaq National Market.
          “Person”: an individual, corporation, partnership, limited liability
company, joint venture, business association, trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Registrable Securities”: the shares of Common Stock Beneficially
Owned by the Investor Stockholders, the Management Stockholders or the Permitted
Transferees (as such term is defined in Section 9.2), as applicable, except for
any shares of Common Stock Beneficially Owned by a Management Stockholder that
(i) were issued to such Management Stockholder pursuant to an effective
registration statement under the Securities Act on Form S-8 or (ii) may be sold
by such Management Stockholder pursuant to Rule 144 under the Securities Act,
which shares of Common Stock Beneficially Owned by a Management Stockholder
shall not be Registrable Securities. For purposes of this Agreement, a Person
will be deemed to “Beneficially Own” or “hold” Registrable Securities whenever
such Person has the right to acquire, directly or indirectly, such Registrable
Securities (upon conversion, exercise or exchange of any Convertible Securities
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected, and such
Person shall not be required to convert, exercise or exchange such Convertible
Security (or otherwise acquire such Registrable Security) to participate in any
registered offering hereunder prior to the closing of such offering. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) a registration statement on Form S-8 with respect to the sale of
such securities shall have become effective under the Securities Act, (iii) such
securities shall have been sold to the public pursuant to Rule 144 under the
Securities Act, or (iv) such securities shall have ceased to be outstanding. Any
and all shares of Common Stock which may be issued in respect of, in exchange
for, upon conversion of, or in substitution for any Registrable Securities,
whether by reason of any stock split, stock dividend, reverse stock split,
recapitalization, combination, merger, consolidation or otherwise, shall also be
“Registrable Securities” hereunder.

14



--------------------------------------------------------------------------------



 



          “Registration Expenses”: all fees and expenses incurred in connection
with the Company’s performance of or compliance with any registration pursuant
to this Agreement, including, without limitation, (i) registration, filing and
applicable Commission and NASD fees, (ii) fees and expenses of complying with
securities or blue sky laws, (iii) fees and expenses associated with listing
securities on an exchange or NASDAQ, (iv) word processing, duplicating and
printing expenses, (v) messenger and delivery expenses, (vi) transfer agents’,
trustees’, depositories’, registrars’ and fiscal agents’ fees, (vii) fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or “cold comfort”
letters required by, or incident to, such registration and (viii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding underwriting discounts and commissions and transfer
taxes, if any.
          “Securities Act”: the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations thereunder which shall
be in effect at the time.
     Section 9. Miscellaneous.
     9.1. Rule 144, etc. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act
relating to any class of equity securities, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and shall take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any successor rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents as such holder may reasonably request in order to avail itself of
any rule or regulation of the Commission allowing it to sell any Registrable
Securities without registration.
     9.2. Successors, Assigns and Transferees. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective permitted successors, personal representatives and assigns
under this Section 9.2. The Company may not assign any of its rights or delegate
any of its duties under this Agreement without the prior written consent of the
Majority Voting Holders. The provisions of this Agreement which are for the
benefit of a holder of Registrable Securities shall be for the benefit of and
enforceable by any transferee of such Registrable Securities. Any holder of
Registrable Securities may, at its election and at any time or from time to
time, assign its rights under this Agreement, in whole or in part, to any Person
to whom such holder sells, assigns or otherwise transfers its shares of
Registrable Securities; provided that (i) such transferee acquires such
Registrable Securities in accordance with any then applicable transfer
restrictions in respect of such Registrable Securities and (ii) no such
assignment shall be binding upon or obligate the Company to any such transferee
unless and until such transferee executes a joinder agreement agreeing to be
bound by

15



--------------------------------------------------------------------------------



 



all of the transferor’s obligations hereunder, including, without limitation,
Section 4 hereof, copies of which shall have been delivered to the Company (each
such transferee, a “Permitted Transferee”). Notwithstanding anything herein to
the contrary, the Management Stockholders must exercise all rights hereunder on
behalf of any of their Permitted Transferees and all other parties shall be
entitled to deal exclusively with the Management Stockholders and rely on the
consent, waiver or any other action by the Management Stockholders as the
consent, waiver or other action, as the case may be, of any such Permitted
Transferees of such Management Stockholders.
     9.3. Stock Splits, etc. Each holder of Registrable Securities agrees that
it will vote to effect a stock split, reverse stock split, recapitalization or
combination with respect to any Registrable Securities in connection with any
registration of any Registrable Securities hereunder, or otherwise, if (i) the
managing underwriter shall advise the Company in writing (or, in connection with
an offering that is not underwritten, if an investment banker shall advise the
Company in writing) that in its opinion such a stock split, reverse stock split,
recapitalization or combination would facilitate or increase the likelihood of
success of the offering, and (ii) such stock split, reverse stock split,
recapitalization or combination does not impact the respective ownership
percentages of each such holder of Registrable Securities in the Company. The
Company shall cooperate in all respects in effecting any such stock split,
reverse stock split, recapitalization or combination.
     9.4. Amendment and Modification. This Agreement may be amended, waived,
modified or supplemented by the Company only with the prior written consent of
each of the Company and a majority (by number of shares) of any other holders of
Registrable Securities whose interests would be adversely affected by such
amendment, waiver modification or supplement; provided that the interests of any
existing holders of Registrable Securities shall not be adversely affected by an
amendment, waiver, modification or settlement of this Agreement that provides
for or has the effect of providing for an additional grant of incidental
registration rights with a lower or the same priority as the rights held by such
existing holders of Registrable Securities, as long as any such grant of
incidental registration rights with the same priority are pari passu with those
held by such existing holders of Registrable Securities. Each holder of
Registrable Securities shall be bound by any such amendment, waiver,
modification or supplement authorized in accordance with this Section 9.4,
whether or not such Registrable Securities shall have been marked to indicate
such amendment, waiver, modification or supplement. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach, except as otherwise explicitly provided for in such
waiver. Except as otherwise expressly provided herein, no failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The execution of a
counterpart signature page to this Agreement by a Permitted Transferee pursuant
to Section 9.2 shall not require consent of any party hereto and shall not be
deemed an amendment to this Agreement.

16



--------------------------------------------------------------------------------



 



     9.5. Governing Law; Venue and Service of Process. This Agreement and the
rights and obligations of the parties hereunder and the Persons subject hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of Delaware, without giving effect to the choice of law principles
thereof. By execution and delivery of this Agreement, each of the parties hereto
hereby irrevocably and unconditionally (i) consents to submit to the exclusive
jurisdiction of the courts of the State of New York in New York County and the
United States District Court for the Southern District of New York
(collectively, the “Selected Courts”) for any action or proceeding arising out
of or relating to this Agreement and the transactions contemplated hereby, and
agrees not to commence any action or proceeding relating thereto except in the
Selected Courts, provided, that, a party may commence any action or proceeding
in a court other than a Selected Court solely for the purpose of enforcing an
order or judgment issued by one of the Selected Courts; (ii) consents to service
of any process, summons, notice or document in any action or proceeding by
registered first-class mail, postage prepaid, return receipt requested or by
nationally recognized courier guaranteeing overnight delivery in accordance with
Section 9.8 hereof and agrees that such service of process shall be effective
service of process for any action or proceeding brought against it in any such
court, provided, that, nothing herein shall affect the right of any party hereto
to serve process in any other manner permitted by law; (iii) waives any
objection to the laying of venue of any action or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Selected Courts; and
(iv) waives and agrees not to plead or claim in any court that any such action
or proceeding brought in any such Selected Court has been brought in an
inconvenient forum.
     9.6. Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
     9.7. Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery or (d) sent by fax, as
follows:

  (i)   If to the Company, to it at:

10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Attention: Edmund S. Gross
Facsimile No.: 913-981-0000
     with copies (which shall not constitute notice) to:
GS Capital Partners V Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street

17



--------------------------------------------------------------------------------



 



New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: 212-357-5505
Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: General Counsel
Facsimile No.: 212-223-2379
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:        Robert C. Schwenkel
                        Steven Steinman
Facsimile No.: (212) 859-4000
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Kevin M. Schmidt
Facsimile No.: (212) 909-6836

  (ii)   If to a Management Stockholder, as provided on Schedule A hereof.

or to such other Person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery, at the time delivered by hand (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered; provided that such delivery is confirmed.
     9.8. Headings: Execution in Counterparts. The headings and captions
contained herein are for convenience and shall not control or affect the meaning
or construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.
     9.9. Injunctive Relief. Each of the parties recognizes and agrees that
money damages may be insufficient and, therefore, in the event of a breach of
any provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have.

18



--------------------------------------------------------------------------------



 



     9.10. Term. This Agreement shall be effective as of the date hereof and
shall continue in effect thereafter until the earlier of (a) its termination by
the written consent of the parties hereto or their respective successors in
interest and (b) the date on which no Registrable Securities remain outstanding.
     9.11. Further Assurances. Subject to the specific terms of this Agreement,
each of the Company and the Management Stockholders shall make, execute,
acknowledge and deliver such other instruments and documents, and take all such
other actions, as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.
     9.12. Entire Agreement. This Agreement and any agreements entered into in
connection with this Agreement constitute the entire agreement and the
understanding of the parties hereto with respect to the matters referred to
herein. This Agreement and the agreements referred to in the preceding sentence
supersede all prior agreements and understandings between the parties with
respect to such matters.
     9.13. No Third Party Beneficiaries. Except as otherwise provided herein,
this Agreement is not intended to, and does not, confer upon any Person, except
for the parties hereto, any rights or remedies hereunder.
[Signature page follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Agreement has been signed by each of the parties
hereto, and shall be effective as of the date first above written.

            CVR ENERGY, INC.
      By:   /s/  James T. Rens       Name:  James T. Rens        
Title:    Chief Financial Officer and Treasurer           /s/  John J. Lipinski
 
John J. Lipinski
   

[Signature page to Management Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
Management Stockholders
John J. Lipinski
2277 Plaza Drive
Suite 500
SugarLand, Tx 77479
Facsimile No.: (281) 207-7747

 